DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. # 4 & 5 are light to print being difficult to be reduced and reproduced.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains words that can be implied and it is not a concise explanation of the disclosure.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 42 is objected to because of the following informalities:  The claim recites “The method of claim 35, wherein the  Appropriate correction is required.

69 is objected to because of the following informalities:  The limitation recites …” forming a low-pressure point along the substantially horizontal portion of the first well.”   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites …”during a second production phase that is preceded by the first production phase:” The claim as written intended to be a second production phase before the first production phase.  How is it possible?  In order to examine the claim, the examiner will take the position that the second production phase is initiated after the first production.  All claims dependent of claim 1 are also rejected.

Regarding claims 1, 14, 35, and 48, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of 

The term “low-permeability” in claims 8  and 42 is a relative term which renders the claim indefinite. The term “low-permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

The term “proximal” in claim 15 is a relative term which renders the claim indefinite. The term “proximal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 14, 16,  and 48 recites the limitation "the heels" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 14 are also rejected.

Claim 15 recites the limitation “the toe " in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the substantially-horizontal sections” " in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 recites the limitation "the distance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 29 recites the limitation "the  substantially-horizontal portion” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 limitation recites 2 annulus-flow restrictors, however, claim 29 recites the annulus-flow restrictor.  The examiner is not sure which one it is related, making the claim indefinite.

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites …”during a second production phase that is preceded by the first production phase”  and “…”during a third production phase that is preceded by the first production phase” claim as written intended to be a second production phase or a third production phase before the first production phase.  How is it possible?  In order to examine the claim, the 

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites ..” positioning an annulus-flow restrictor at a first position, p1,”… “positioning an annulus-flow restrictor at a second position p2”, and “ positioning an annulus-flow restrictor at a third position, p3”.  The claim as written appears that there are 3 different annulus-flow restriction, however, the drawings and specification recites an annulus-flow restriction moving from one position to second position then a third position. In order to examine the claim, the examiner will take the position that there is one annulus-flow restriction that moves at different position.

Regarding claim 63, the phrase "and/ or" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

The term “low-pressure point” in claim 69 is a relative term which renders the claim indefinite. The term “low-pressure point is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim 69  recites the limitation "the substantially horizontal portion" and “the lateral growth” in lines 8 and 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 6, 14, 15, 18, 19, 23, and 29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bizon (US 2009/0188661 A1) (“Bizon” herein)

Claim 1
Bizon disclose a method of producing hydrocarbons from a subterranean reservoir,  as best understood based on the indefinitiness above, the method comprising: 
penetrating at least a portion of the subterranean reservoir with a first well and a second well, wherein after completion: 
the first well (12)  comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet, [0015]
 the second well (16) comprises a substantially-horizontal section that is equipped with a produced-fluid inlet, and the substantially-horizontal section of the second well is laterally displaced from the substantially-horizontal section of the first well; [0015; 0022]
during a first production phase: positioning an annulus-flow restrictor (18) within the substantially-horizontal section of the first well at a distance, d1, from the produced-fluid inlet (54) of the second well, [0016; 0029]
injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, [0025-0026] and
 producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well; and during a second production phase that is preceded by the first production phase:
	positioning an annulus-flow restrictor (30)  within the substantially-horizontal section of the first well at a distance, d2, from the produced-fluid inlet of the second well such that d2 < d1, injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well. (i.e. any arbitrary distance of the restrictors along perforated injection and production wells where d2 < d1)[0029-0032; 0035]

Claim 2
Bizon discloses the method of claim 1, wherein the mobilizing fluid is steam, a solvent, a
non-condensable gas (NCG), or a combination thereof. [0024-0026]

Claim 6
Bizon discloses the method of claim, wherein the subterranean reservoir is a thin pay reservoir having a height of 5 m to 15 m. [0014]

Claim 14
Bizon discloses the method of claim 1, wherein the first and the second well are arranged such that the heels of each of the first (24) and second well are aligned (48). [0014-0015 & Fig. 1]

Claim 15
Bizon discloses the method of claim 14, wherein the produced-fluid inlet (54)  is located proximal the toe of the second well (16) . [0014-0015 & Fig. 1]

Claim 18
 the method of claim 1, wherein the substantially-horizontal sections of each of the first and the second well are parallel and in the same horizontal plane. [0014]

Claim 19
Bizon discloses the method of claim 1, wherein the substantially-horizontal sections of each of the first and the second well are angularly offset or vertically offset. [0014-0015 & Fig. 1]

Claim 23
Bizon discloses the method of claim 1, wherein the distance between the annulus-flow restrictor and the produced-fluid inlet during the first production phase is about 80 m to about 120 m. [0014-0015; 0035]

Claim 29
Bizon discloses the method of claim 1, wherein: 
__the positioning of the annulus-flow restrictor during the second production phase comprises moving the annulus-flow restrictor along the substantially-horizontal portion of the first well to d2; or
 - the positioning of the annulus-flow restrictor during the second production phase comprises activating an annulus-flow restrictor located at d2. [0029; 0035]



Claim 69
Sullivan discloses a method of producing hydrocarbons from a subterranean reservoir, as best understood based on the indefinitiness above,  the method comprising: 
 	penetrating at least a portion of the subterranean reservoir with a first well, wherein the first well comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet; 
 	injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to form a production chamber within the subterranean reservoir; and 
 	forming a low-pressure point along the substantially horizontal portion of first well to facilitate the lateral growth of the production chamber. [0019-0020; 0050; 0060-0062; 0073]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 16, 17, 42, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bizon as applied to claims 1 and 35 above, and further in view of Abbate et al. (CA 2757125) (“Abbate”)

Claim 8
Bizon discloses the method of claim 1.  Bizon however does not explicitly disclose, wherein the subterranean reservoir comprises one or more low-permeability strata.
	Abbate teaches the above limitation ( See paragraph 0107 →Abbate teaches this limitation in that After communication had been established between the injector and producer over a limited section of the well pair length, steam was continuously injected into the injection well at constant BHP of about 5 MPa. During this period, mobilized oil and water were continuously removed from the production well at a constant temperature, and the zone of communication between the wells was expanded  axially along the full well pair length and the steam chamber grew vertically up to the top of the reservoir. The reservoir top had relatively low permeability and prevented the steam chamber from rising further. When the inter-well region over the entire length of the well pair had been heated and the steam chamber had reached the reservoir top the oil production rate peaked and began to decline while the steam injection rate reached a maximum and levels off. The ramp-up period typically lasted 1 to 2 years) for the purpose of knowing the properties of the particular reservoir formation. [0107]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Bizon with the above limitation, as taught by Abbate, in order to know the properties of the particular reservoir formation.

Claim 42
Bizon discloses the method of claim 35.  Bizon however does not explicitly disclose, wherein the subterranean reservoir comprises one or more low-permeability strata. (Same as Claim 8)

Claims 16, 17, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Bizon as applied to claims 1 and 35 above, and further in view of Schneider et al. (US 2013/0118737 A1) ("Schneider" herein).

Claim 16
Bizon discloses the method of claim 1. Bizon does not explicitly disclose, wherein the first and the second well are arranged heel-to-toe.
	Schneider teaches the above limitation (See paragraph 0014→ Schneider teaches this limitation in that  the initial formation of a SAGD thermal chamber is hastened by establishing a uni-directional thermal stimulation circulation path between the injection well and a circulation well, either from heel-to-toe or toe-to-heel) for the purpose of establishing a uni-directional thermal stimulation circulation path between the injection well and a circulation well. [0014]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have the first and second well arranged of Bizon arranged as heel-to-toe as taught by Schneider, in order to establish a uni-directional thermal stimulation circulation path between the injection well and a circulation well. [0014]

Claim 17
Bizon teaches the method of claim 16, wherein the produced-fluid inlet is located proximal the heel of the second well. (Same as Claim 16)

Claim 50
Bizon discloses the method of claim 35. Bizon does not explicitly disclose, wherein the first and the second well are arranged heel-to-toe. (Same as Claim 16)

Claims 35, 40, 48, 52, 53, 57, 63, and 69 are rejected under 35 U.S.C. 103 as obvious over  Bizon.

Claim 35
Bizon discloses a method of producing hydrocarbons from a subterranean reservoir, as best understood based on the indefinitiness above, the method comprising:
 	 penetrating at least a portion of the subterranean reservoir with a first well and a second well, wherein after completion:  [0014-0015]
 	the first well (12) comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet, [0015]
the second well (16) comprises a substantially-horizontal section that is equipped with a produced-fluid inlet, and the substantially-horizontal section of the second well is laterally displaced from the substantially-horizontal section of the first well;  [0015; 0022]
 	during a first production phase: positioning an annulus-flow restrictor at a first position, p1, within the substantially- horizontal section of the first well such that the first position of the annulus-flow restrictor, p1, (18)  and the produced-fluid inlet of the second well together define an axis, a1; that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well. (i.e. any arbitrary distance of the annular restrictor along perforated injection and production wells would have an axis a1 from annular restrictor 18) [0016; 0029]
injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well: , [0016; 0029]
 	during a second production phase that is preceded by the first production phase: positioning an annulus-flow restrictor at a second position, p2, within the substantially- horizontal section of the first well such that the second position, p2, of the annulus-flow restrictor and the produced-fluid inlet of the second well together define an axis, a2, that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well, wherein the axis a1 and the axis a2 together define an angle, α, about the produced-fluid inlet:  [0029-0032; 0035]
 	injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well  and
 	during a third production phase that is preceded by first production phase: positioning an annulus-flow restrictor at a third position, p3, within the substantially- horizontal section of the first well such that the third position, p3, of the annulus-flow restrictor and the produced-fluid inlet of the second well together define an axis, a3, that transects the substantially-horizontal section of the first well and the substantially- horizontal section of the second well, wherein the axis a1; and the axis a3 together define an angle, α, about the produced-fluid inlet, and wherein the angle β is greater than the angle α;
 	injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to mobilize hydrocarbons within the subterranean reservoir, and producing mobilized hydrocarbons from the subterranean reservoir via the produced- fluid inlet of the second well. [0029; 0035]
	Bizon does not explicitly disclose the terminology as recited within the claimed invention: wherein the axis a1 and the axis a2 together define an angle, α,  and wherein the axis a1; and the axis a3 together define an angle, α, about the produced-fluid inlet, and wherein the angle β is greater than the angle α.  
 	However, Bizon teaches that first wellbore restrictor 18 extends fully across a perforated casing diameter 31. In addition, first wellbore restrictor 18 may be spaced closer to toe end 26 (p1) of injection well 12 [0016]) , first wellbore restrictor 18 has been repositioned to a new first position (p3). In this illustration, the new first position is closer to heel end 24 than the previous first position. [0033] positions closer to heel and toe ends 24 and 26 either or both of first or second wellbore restrictors 18 (p2)  and 30, respectively contain or are surface adjustable valves, the valves may be adjusted at any point during the operation of apparatus 10. [0034] The injected steam heats the hydrocarbons, reducing its viscosity and allowing it to drain by gravity, through perforations 54 of production well 16) for the purpose of extending of propagation of steam chamber 56 in regions 60. [0034]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention that the method of Bizon would have the annulus-flow restriction 18 would be moved to different positions forming different angles α and β with an arbitrary perforated production well in which β could be greater than α in order to extend propagation of steam chamber 56 in regions 60. [0034]	

Claim 40
Bizon discloses the method of claim 35, wherein the subterranean reservoir is a thin pay reservoir having a height of 5 m to 15 m. [0014]

Claim 48
Bizon discloses the method of claim 35, wherein the first and the second well are arranged such that the heels of each of the first and second well are aligned. [0014-0015 & Fig. 1]

Claim 52
Bizon discloses the method of claim 35, wherein the substantially-horizontal sections of each of the first and the second well are parallel and in the same horizontal plane. [0014]

Claim 53
Bizon discloses the method of claim 35, wherein the substantially-horizontal sections of each of the first and the second well are angularly offset or vertically offset. 0014-0015 & Fig. 1]

Claim 57
Bizon discloses the method of claim 35, wherein the distance between the annulus-flow restrictor and the produced-fluid inlet during the first production phase is about 80 m to about 120 m. [0014-0015; 0035]

Claim 63
Bizon discloses second and/or the third production phase comprises:
_ moving the annulus-flow restrictor along the substantially-horizontal portion of the first well to position p2 or p3, respectively; or
- activating an annulus-flow restrictor located at the position p2 or p3, respectively. [0029; 0035]


Claim 69
Bizon discloses a method of producing hydrocarbons from a subterranean reservoir, as best understood based on the indefinitiness above,  the method comprising: 
 	penetrating at least a portion of the subterranean reservoir with a first well, wherein the first well comprises a substantially-horizontal section that is equipped with a mobilizing-fluid injection outlet; 
 	injecting mobilizing fluid into the subterranean reservoir via the mobilizing-fluid injection outlet of the first well to form a production chamber within the subterranean reservoir; [0014-0016, 0029; 0031]
	Bizon does not explicitly disclose forming a low-pressure point along the substantially horizontal portion of first well to facilitate the lateral growth of the production chamber.
	Bizon teaches on ¶[0031] that  any point after the injection of steam into reservoir 20 has begun, and upon the creation of steam chamber 56, hydrocarbons may be collected within production well 16, as illustrated in step 42 of both the methods shown in FIGS. 2 and 3. Referring to FIG. 4, prior to collecting hydrocarbons within production well 16, steam injection through production well 16, if any, is shut off. The injected steam heats the hydrocarbons, reducing its viscosity and allowing it to drain by gravity, through perforations 54 of production well 16, where it may be transported to ground surface 22 (shown in FIG. 1). A pump or a pumping system may be involved for this step.) for the purpose of allowing it to drain by gravity. [0031]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed inventio to have the method of Bizon, in which once the injection stop, creates a low pressure point in the first wellbore, that eventually would allow it the chamber to spread and to drain through perforations 54 across the production well 16 laterally.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cricklow (US 2006/0175061) Method For Recovering Hydrocarbons From Subterranean Formations teaches Recovery of viscous hydrocarbon from subterranean formations is assisted by using a plurality of novel U-tube type wells, each with dual wellheads, a moveable wellbore packer, a lateral section with a concentric communication zone and with sequential injection production perforations in which heat is injected into the proximal perforations and hot oil and .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                             	03/23/2022